COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  LUIS RAUL CAMACHO,                                              No. 08-19-00286-CV
                                                  §
                    Appellant,                                       Appeal from the
                                                  §
  v.                                                                83rd District Court
                                                  §
  MATTHEW K. ROSALES,                                            of Pecos County, Texas
                                                  §
                    Appellee.                                     (TC# P-7108-83-CV)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no other

order with respect thereto. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF MARCH, 2020.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.